DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed December 3, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 154-156, 158, 160-165, 167-168, 174-188 and 190-198 are currently pending.  Claims 197-198 are new.  Claims 154, 158, 161-162, 174 and 188 are currently amended.  Claims 157, 159, 166, 169-173 and 189 are canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Rejection Withdrawn
RE: Rejection of Claims 158, 161 and 174-177 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claims 158 and 174 to depend from claim 154, thus obviating the previous rejection of record. Therefore, the rejection is withdrawn.

Applicant has amended claim 161 to depend from claim 154. Applicant has clarified that the second molecule recited in claim 154 comprises at least one selected from the group of pepsinogen, lipase 2, prolipase, angiotensinogen, amylase, and cholesterol esterase.
Thus, Applicant’s amendment of claim 161 obviates the previous rejection of record, therefore the rejection is withdrawn.

Rejection Withdrawn
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


RE: Rejection of Claims 154-156, 158-168, 174-187,194 and 195 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Applicant has amended claims 154 and 162 to require the pore size is equal to or less than 1 µm, and the membrane has an average thickness of between 10 µm and 150 µm.  Thus, Applicant’s amendment to claims 154 and 162 obviates the previous rejection of record.  Therefore, the previous rejection of record is withdrawn.

Claim Rejections - 35 USC § 103 – Rejections Withdrawn
RE: Rejection of Claims 154-156, 158-159, 174-175, 178, 183-184, 186, 188, 191, 193-194 and 196 under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang;
Rejection of Claims 160, 161 and 190 under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007, and further in view of Hall;
Rejection of Claims 185 and 192 under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007, and further in view of Kumagai, as evidenced by Geller;
Rejection of Claims 162-167, 176-177, 180-181, 187 and 195 under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007, and further in view of Teotia;
Rejection of Claim 168 under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007 and Teotia, and further in view of Simpson;
Rejection of Claim 179 under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007 and Teotia, and further in view of Hall;
Rejection of Claim 182 under 35 U.S.C. 103 as being unpatentable over Erdodi, in view of Kang 2007 and Teotia, and further in view of Kumagai, as evidenced by Geller:
Applicant’s arguments, in view of the amendment submitted 12/3/2021, have been fully considered and are persuasive.  
Claims 154, 162, 188 have been amended to now require a pore size of equal to or less than 1 µm, wherein the membrane has an average thickness ranging from between 10 µm and 150 µm, and the membrane is configured to exhibit a ratio of Dfirst/Dsecond equal to or greater than 2 and less than or equal to 50.
As Applicant notes in their Remarks at page 12, given that Erdodi’s disclosed bioartificial pancreas device comprised nanochannels having pore sizes ranging from 3-4 µm (3. Results and discussion, left column, page 303) and were designed to exclude all immunologically active molecules, e.g. IgG, the prior art device comprises a ratio of Dfirst/Dsecond that exceeds the upper limit of the amended range and is outside the amended range now recited in claims 154, 162 and 188.
This is further supported by Erdodi’s data as illustrated at Erdodi’s Table 2, Transmissibility.  Moreover, the cited reference to Kang, Table 2, further discloses the hydrodynamic radius for IgG is 5.9 nm and thus such immunologically active molecules would be excluded from diffusion through the nanochannels disclosed by Erdodi.  Kang’s Table 2 further illustrates the permeability for BSA (having a molecular weight of -7 cm2/s and the permeability of insulin is 1.5 x 10-7 cm2/s (i.e. first molecule), which results in a diffusion ratio of Dfirst/Dsecond of 2,054, which is far outside Applicant’s claimed range.
Therefore, the rejections under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 154-156, 158, 160-165, 167-168, 174-188 and 190-198 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are directed to an implantable device.  Applicant’s amendment submitted December 3, 2021 amended claims 154, 162, 188 to now require the porous polymeric membrane to have a pore size of equal to or less than 1 µm, wherein the membrane has an average thickness ranging from between 10 µm and 150 µm, and the membrane is configured to exhibit a diffusion ratio of Dfirst/Dsecond equal to or greater than 2 and less than or equal to 50.
The closest prior art, Erdodi et al., taught an implantable device having the following non-biological components:
 (1) a thin (5–10 μm) semipermeable amphiphilic co-network (APCN) membrane comprising co-continuous poly(dimethyl acryl amide)(PDMAAm)/polydimethylsiloxane (PDMS) domains that are cross-linked by polymethylhydrosiloxane (PMHS) expressly created for macroencapsulation and immunoisolation of a tissue graft ( Table 2, Fig. 7 and Fig. 11b); 
(2) an electrospun nanomat (NM) of PDMS-containing polyurethane to reinforce the water-swollen APCN membrane (Figs. 8 and 9); and 

Erdodi’s disclosed bioartificial pancreas device comprised nanochannels having pore sizes ranging from 3-4 nm (3. Results and discussion, left column, page 303) and the nanochannels were designed to exclude all immunologically active molecules, e.g. IgG.
Applicant has persuasively argued that the claimed invention results in an implantable device having a diffusion ratio that is distinct from the prior art.
As discussed above, claims 154, 162, 188 have been amended to now require the implantable device to have a pore size of equal to or less than 1 µm, wherein the membrane has an average thickness ranging from between 10 µm and 150 µm, and the membrane is configured to exhibit a ratio of Dfirst/Dsecond equal to or greater than 2 and less than or equal to 50.
As Applicant notes in their Remarks at page 12, given that Erdodi’s disclosed bioartificial pancreas device comprised nanochannels having pore sizes ranging from 3-4 nm (3. Results and discussion, left column, page 303) and were designed to exclude all immunologically active molecules, e.g. IgG, the prior art device comprises a diffusion ratio of Dfirst/Dsecond that exceeds the upper limit of the amended range and is outside the amended range now recited in claims 154, 162 and 188.
This is further supported by Erdodi’s data as illustrated at Erdodi’s Table 2, Transmissibility.  Moreover, the cited reference to Kang, Table 2, further discloses the hydrodynamic radius for IgG is 5.9 nm and thus such immunologically active molecules would be excluded from diffusion through the nanochannels disclosed by Erdodi.  Kang’s Table 2 further illustrates the permeability for BSA (having a molecular weight of -7 cm2/s and the permeability of insulin is 1.5 x 10-7 cm2/s (i.e. first molecule), which results in a diffusion ratio of Dfirst/Dsecond of 2,054, which is far outside Applicant’s claimed range.
Additionally, upon performing an updated prior art search, it is noted that Wang et al., (US 2015/0374637; see PTO-892), teaches that a pore size of approximately 19 nm is large enough for immune system molecules, e.g. IgG, to pass through (paragraph [0004]), which further supports that the nanochannel sizes of Erdodi’s membrane, i.e. 3-4 nm, would exclude larger molecules like IgG, and therefore result in a diffusion ratio that is far outside Applicant’s claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/EVELYN Y PYLA/							Examiner, Art Unit 1633